 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT TACOMA

 7
       MARK RICKNER and HEIDI RICKNER,
 8                           Plaintiffs,
                                                          C19-5857 TSZ
 9         v.
                                                          MINUTE ORDER
10     ALLSTATE INSURANCE COMPANY,
11                           Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
            (1)    Plaintiffs’ unopposed motion, docket no. 81, to continue the trial date and
14
     related deadlines, is GRANTED as follows:
15
            JURY TRIAL DATE (7 days)                               January 18, 2022
16
            Motions in limine filing deadline                      December 9, 2021
17
            Agreed pretrial order due                              December 29, 2021
18
            Trial briefs, proposed voir dire questions, and
19                                                                 December 29, 2021
            jury instructions due
                                                                   January 7, 2022
20          Pretrial conference
                                                                   at 10:00 a.m.
21 All deadlines not modified by this Minute Order have expired. The provisions of the
   Minute Order entered September 24, 2020, docket no. 49, concerning any alteration of
22 the case schedule and the need for counsel to be prepared to commence trial on the date

23

     MINUTE ORDER - 1
 1 set, the agreed pretrial order and the form of the exhibits list to be included therein, the
   numbering of trial exhibits, and immediate communication to the Court of any settlement,
 2 remain in full force and effect.

 3          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 2nd day of July, 2021.
 5
                                                     Ravi Subramanian
 6                                                   Clerk
 7                                                   s/Gail Glass
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
